DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "lower surface" in lines 6 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claims.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a lower surface--.
Claim 17 recites “a bore” in line 1 and “a diffuser body” in lines 1-2, but these limitations are already recited in claim 15, from which claim 17 depends so it is unclear if these are the same or different elements.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and in what is meant in claim 17 is --the bore-- and --the diffuser body--.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 4,781,531 to James.
Referring to claims 1-3, 6 and 7, James discloses a diffuser subassembly for a wellbore pump, the diffuser subassembly comprising:
a diffuser body (any two adjacent housings 17) defining a bore extending along a longitudinal axis, the diffuser body including a fluid flow path around the bore arranged to reduce a velocity of a fluid flowing therethrough while increasing a static pressure of the fluid (all diffusers function to reduce a velocity of a fluid flowing therethrough while increasing a static pressure of the fluid) (Fig. 1, annotated below; col. 2 lines 8-9 and 19-25);
a first bushing (27, above 50) pressed into the bore, the first bushing (27, above 50) defining a first thrust surface on a lower surface thereof within the bore (Fig. 1, annotated below; col. 2 lines 43-56 and col. 3 lines 1-20);
a second bushing (27, below 49) pressed into the bore, the second bushing (27, below 49) defining a second thrust surface on an upper surface thereof within the bore (Fig. 1, annotated below; col. 2 lines 43-56 and col. 3 lines 1-20); and
a sleeve (41, 43, 49, 50) for receiving a drive shaft (15), the sleeve (41, 43, 49, 50) defining upper and lower thrust surfaces (top and bottom surfaces of 43) thereon 
wherein the upper and lower thrust surfaces (top and bottom surfaces of 43) are defined on a flange (43) extending radially from a sleeve body portion (41) and the flange (43) intersects an axial center of the sleeve body portion (41) (Fig. 1, annotated below; col. 2 lines 43-56 and col. 3 lines 1-20), and
further comprising a pair of lock rings (the sleeves of the adjacent subassemblies above and below each form a lock ring) disposed on opposite axial sides of the first and second bushings (27) and engaged with the diffuser body (17) so as to retain the first and second bushings (27) within the diffuser body (Fig. 1, annotated below), and
wherein the diffuser body includes a fluid flow passage therein, the fluid flow passage extending at an oblique angle with respect to the longitudinal axis into the central bore (Fig. 1, annotated below).
[AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Second Thrust Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First /Upper Bushing)][AltContent: textbox (Second/ Lower Bushing)][AltContent: arrow][AltContent: textbox (Circumferential Rim)][AltContent: textbox (Upper Thrust Surface)][AltContent: arrow][AltContent: textbox (Sleeve)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Thrust Surface)][AltContent: textbox (Fluid Flow Passage)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fluid Flow Path)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Diffuser Body)][AltContent: arrow][AltContent: textbox (Lower Thrust Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lock Ring)][AltContent: textbox (Lock Ring)][AltContent: arrow]
    PNG
    media_image1.png
    707
    748
    media_image1.png
    Greyscale

Annotation of James Figure 1.
Referring to claims 8, 9 and 11-14, James discloses a wellbore pump, comprising:
an electrical motor (col;. 2 lines 5-7);
a drive shaft (15) operably coupled to the electrical motor for selective rotation of the drive shaft (15) about a longitudinal axis (Fig. 1; col;. 2 lines 5-7);
an impeller (33) coupled to the drive shaft (15) such that rotation of the drive shaft (15) about the longitudinal axis rotates the impeller (33) about the longitudinal axis (Fig. 1, annotated above; col;. 2 lines 5-7 and 43-56);

an upper bushing (27) disposed within the bore, the upper bushing (27) defining a first thrust surface on lower surface thereof within the bore (Fig. 1, annotated above; col. 2 lines 43-56 and col. 3 lines 1-20);
a lower bushing (27) disposed within the bore, the lower bushing (27) defining a second thrust surface on an upper surface thereof within the bore (Fig. 1, annotated above; col. 2 lines 43-56 and col. 3 lines 1-20); and
a sleeve (41, 43, 49, 50) receiving the drive shaft (15)therein; the sleeve (41, 43, 49, 50) defining upper and lower thrust surfaces thereon disposed axially between the first and second thrust surfaces of the upper and lower bushings (27) (Fig. 1, annotated above; col. 2 lines 43-56 and col. 3 lines 1-20),
wherein the drive shaft (15) is rotationally coupled to the sleeve (41, 43, 49, 50) by a keyed slot defined on at least one of the drive shaft (15) and the sleeve (41, 43, 49, 50) (col. 2 lines 53-56),
wherein the sleeve (41, 43, 49, 50) is axially captured within the bore by the upper and lower bushings (27) (Fig. 1, annotated above; col. 2 lines 43-56 and col. 3 lines 1-20),
wherein the sleeve (41, 43, 49, 50) includes a central flange (43) extending radially from a sleeve body portion (41), and wherein the central flange (43) defines the upper and lower thrust surfaces thereon disposed axially between the upper and lower bushings (27) (Fig. 1, annotated above; col. 2 lines 43-56 and col. 3 lines 1-20), and

further comprising an impeller and diffuser stack including the impeller (33) and diffuser body (any two adjacent housings 17) and at least one additional impeller (33) coupled to the drive shaft (15) and at least one additional diffuser body (any two adjacent housings 17) circumscribing the drive shaft (15) (Fig. 1; col. 2 lines 5-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,781,531 to James in view of U. S. Patent Publication 2015/0226219 to Johnson.
Referring to claims 4 and 5, James teaches all the limitations of claim 1, as detailed above, and further teaches a diffuser subassembly wherein the diffuser body defines a circumferential rim extending radially into the bore, and the first and second bushings (27) are pressed (the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113), therefore, the recitation of 
at least one gap (73) is defined within a circumferential rim (in 27) for receiving a tab (71) of at least one of a first and second bushings (39) to prohibit free rotation of the first and second bushings (39) with respect to a diffuser body (27) (Figures 2-3; paragraph [0027]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the diffuser subassembly taught by James with the tab and slot taught by Johnson in order to prevent rotation of the bushing (paragraph [0027]).
Referring to claim 10, James teaches all the limitations of claim 8, as detailed above, but does not teach the use of a tab.  Johnson teaches a diffuser subassembly wherein:
at least one bushing (39) is rotationally fixed to a diffuser body (27) by a tab (71) defined on one of the diffuser body and the at least one of the bushings extending into a gap (73) defined on the other of the diffuser body( 27) and the at least one of the bushings (39) (Figures 2-3; paragraph [0027]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the diffuser subassembly taught by James with the tab and slot taught by Johnson in order to prevent rotation of the bushing (paragraph [0027]).
Allowable Subject Matter
Claims 15, 16 and 18-20 are allowable.   Claim 17 would be allowable with claim 15 if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a method of assembling a wellbore pump, the method comprising: securing a first bushing within a bore of a diffuser body; disposing a sleeve within the bore of the diffuser body such that an upper thrust surface on the sleeve is adjacent to a complementary thrust surface defined on the first bushing; securing a second bushing within the bore of the diffuser body such that a thrust surface on the second bushing is adjacent a complementary lower thrust surface defined on the sleeve opposite the upper thrust surface to thereby capture the sleeve within the bore of the diffuser body; and coupling, after securing the second bushing, the sleeve to a drive shaft of the submersible pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jayaram teaches a similar subassembly, but does not teach a sleeve made from one piece as claimed.  Webster teaches a similar subassembly as clamed, but the sleeve is outside the bushings, and this art is believed to be assigned to the same assignee as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746